      Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 1 of 13 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

_______________________________________
                                                    )
SCOOTER’S COFFEE, LLC,                              )
a Nebraska limited liability company,               )
10500 Sapp Bros. Drive                              )
Omaha, Nebraska 68138,                              )
                                                    )
                      Plaintiff,                    )       Civil Action No. 1:19-cv-03763
                                                    )
       v.                                           )
                                                    )
SCOOTER’S FROZEN CUSTARD, LLC,                      )
an Illinois limited liability company,              )
1658 W. Belmont Avenue                              )
Chicago, Illinois 60614,                            )
                                                    )
                  Defendant.                        )
_______________________________________             )

 COMPLAINT FOR DECLARATORY JUDGMENT OF TRADEMARK RIGHTS AND
        CANCELLATION OF STATE TRADEMARK REGISTRATION

                                   NATURE OF THE CASE
       This is an action brought under 28 U.S.C. § 2201 for a judgment declaring that the

geographic scope of Defendant’s common law trademark rights in its SCOOTER’S FROZEN

CUSTARD mark is limited to the Roscoe Village/Lakeview neighborhoods of Chicago, Illinois.

Accordingly, based on Plaintiff’s long-standing use and nationwide constructive rights, Plaintiff

has the right to use its SCOOTER’S trademark anywhere in the United States, including in

Illinois, outside of the Roscoe Village/Lakeview neighborhoods of Chicago, and said use does

not infringe any trademark or other right Defendant claims to own. Nor would Plaintiff’s use of

its trademarks in Illinois, outside of the Roscoe Village/Lakeview neighborhoods of Chicago,

damage Defendant in any manner under any federal or state laws, including the Trademark Act




                                                1
      Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 2 of 13 PageID #:2



of 1946, as amended, 15 U.S.C. § 1051 et seq. Plaintiff also seeks cancellation of Defendant’s

Illinois State Trademark Registration No. 111864 under Illinois Code 765 § 1036/45.

       This action arises out of Defendant’s accusation that Plaintiff’s intention to offer goods

and services in Illinois under Plaintiff’s federally registered and incontestable marks

SCOOTER’S and SCOOTER’S COFFEE constitutes trademark infringement under federal,

state, and common law, and an actual, substantial, definite, and immediate controversy exists

between the parties resulting therefrom. In order to protect Plaintiff’s substantial investment in

its SCOOTER’S marks, and to resolve the uncertainty regarding Plaintiff’s right to expand into

Illinois, Plaintiff is compelled to bring this declaratory judgment action.

                                          THE PARTIES

       1.      Plaintiff Scooter’s Coffee, LLC is a Nebraska limited liability company with its

headquarters located at 10500 Sapp Bros. Drive, Omaha, Nebraska 68138. Plaintiff is a national

drive-thru, coffeehouse franchise system. Plaintiff first used the word SCOOTER’S as part of its

mark at its first coffeehouse location in Bellevue, Nebraska on March 23, 1998.

       2.      On information and belief, Defendant Scooter’s Frozen Custard, LLC is an

Illinois limited liability company with its principal place of business located at 1658 W. Belmont

Avenue, Chicago, Illinois 60657.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the subject matter of this action under Section 39

of the Trademark Act, 15 U.S.C. § 1121, and under 28 U.S.C. §§ 1331, 1338, 1367 and 2201.

       4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391.




                                                  2
      Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 3 of 13 PageID #:3



                           PLAINTIFF’S TRADEMARK RIGHTS

       5.      Plaintiff, through itself and its franchisees, operates coffeehouses and restaurants

serving specialty coffee drinks, smoothies, food, and other related goods.

       6.      Plaintiff is the owner of several valid and subsisting U.S. federal trademark

registrations for its mark, SCOOTER’S, and for its family of related SCOOTER’s marks,

including:

             MARK                  REG. NO. /                GOODS / SERVICES
                                  REG. DATE
 SCOOTER’S                       Reg. No.            IC 043: Coffee house services featuring
                                 3,207,069           counter-ordering of specialty coffee
                                 February 13,        drinks and smoothies.
                                 2007
 SCOOTER’S COFFEE                Reg. No.            IC 035: Drive-through retail store
                                 4,249,693           services featuring coffee, smoothies,
                                 November 27,        frozen yogurt and related goods.
                                 2012
                                                     IC 043: Restaurant services; snack bar
                                                     services; coffee shops; coffeehouse
                                                     services featuring coffee, smoothies,
                                                     frozen yogurt and related goods.


(hereinafter referred to collectively as the “SCOOTER’S Marks”). Registration Nos. 3,207,069

and 4,249,693 are incontestable. Certificates of Registration for the SCOOTER’S Marks are

attached hereto as Exhibit A.

       7.      Plaintiff has used the SCOOTER’S portion of its Marks in connection with drive-

through retail store services featuring coffee, smoothies, and related goods; franchise services;

and the sale of coffee beans, coffee-based beverages, and related goods since at least as early as

March 23, 1998.

       8.      Plaintiff filed its first trademark application for SCOOTER’S on June 25, 2004,

the registration for which issued on February 13, 2007 (Reg. No. 3207069) (the “‘069 Reg.”).



                                                 3
      Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 4 of 13 PageID #:4



        9.     As a result of its federal trademark registration, Plaintiff gained nationwide

constructive priority rights in its mark SCOOTER’S for the above-identified goods and services

as of the filing date of its application, June 25, 2004, against any junior uses of the mark after

that date.

        10.    Since March 23, 1998, Plaintiff has promoted the mark SCOOTER’S in

connection with the above-identified goods and services. As a result, the SCOOTER’S Marks

have become associated in the minds of the consuming public with its quality coffeehouse and

restaurant services, as well as Plaintiff’s coffee and related products.

        11.     Today, Plaintiff’s affiliate and franchisees operate over 200 Scooter’s Coffee®

locations in 14 states, including in Arkansas, Arizona, California, Colorado, Iowa, Florida,

Georgia, Kansas, Missouri, Nebraska, Oklahoma, South Dakota, Texas, and Utah.

        12.    Plaintiff is actively pursuing potential candidates to open one or more franchise

locations in the suburban Chicago, Illinois market and other parts of Illinois outside of the

Roscoe Village/Lakeview neighborhoods of Chicago.

  DEFENDANT’S LIMITED COMMON LAW RIGHTS IN THE MARK “SCOOTER’S
                        FROZEN CUSTARD”

        13.    Defendant operates a single frozen custard shop at 1658 W. Belmont Avenue,

located in the Roscoe Village/Lakeview neighborhoods of Chicago, Illinois, under the business

name and trademark, SCOOTER’S FROZEN CUSTARD.

        14.    On information and belief, Defendant first began using the mark SCOOTER’S

FROZEN CUSTARD on June 19, 2003, in connection with a frozen custard shop.

        15.    On information and belief, at the time of Plaintiff’s federal trademark filing on

June 25, 2004, Defendant’s customer base, advertising, and publicity was limited to the

immediate area surrounding Defendant’s single 1658 W. Belmont Avenue location.

                                                  4
      Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 5 of 13 PageID #:5



       16.     On information and belief, for as long as it has been open, Defendant’s frozen

custard shop has operated on a seasonal schedule, closing its doors each year between November

and March.

       17.     On information and belief, at the time of Plaintiff’s federal trademark filing on

June 25, 2004, Defendant did not have plans to expand its operation to a new location, or open

any additional locations under the SCOOTER’S FROZEN CUSTARD trademark.

       18.     On information and belief, to date, Defendant has not opened any additional

locations under the SCOOTER’S FROZEN CUSTARD trademark.

       19.     On information and belief, at the time of Plaintiff’s federal trademark filing on

June 25, 2004, Defendant’s only use of the SCOOTER’S FROZEN CUSTARD mark was in

connection with its single restaurant location at 1658 W. Belmont Avenue located in the Roscoe

Village/Lakeview neighborhoods of Chicago, Illinois.

       20.     As a result of Defendant’s limited use of the SCOOTER’S FROZEN CUSTARD

mark at the time of Plaintiff’s federal trademark filing, Defendant’s common law rights in the

SCOOTER’S FROZEN CUSTARD mark are limited to the geographic area comprising the

Roscoe Village/Lakeview neighborhoods of Chicago, Illinois.

              DEFENDANT THREATENS PLAINTIFF WITH LITIGATION

       21.     On or about January 24, 2017, counsel for Defendant sent a demand letter to Don

Eckles, Plaintiff’s Chairman and Co-Founder, at Plaintiff’s headquarters in Omaha, Nebraska.

The letter stated, inter alia, that Defendant owns common law rights to the mark SCOOTER’S;

that Defendant has used the SCOOTER’S mark in connection with its “Scooter’s Frozen Custard

store as well as custards, ice cream, sandwiches, pies, and other food and beverage items” since

2003; that Defendant has “built up substantial goodwill in its SCOOTER’S mark throughout the



                                                 5
      Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 6 of 13 PageID #:6



Chicagoland area” such that the mark has become “well known and associated throughout the

Chicagoland area with . . . Scooter’s Frozen Custard store and foods and beverages sold under

[Defendant’s] SCOOTER’S mark.” The letter also asserted that Defendant learned that Plaintiff

was “considering opening a coffee shop in Chicago under the SCOOTER’S name,” and that

doing so would cause consumer confusion “with respect to [Defendant’s] longstanding prior use

of its SCOOTER’S mark in Chicago.”

       22.     At the time of Defendant’s letter, Plaintiff was not planning to offer its goods or

services in Illinois, and Plaintiff’s counsel relayed the same to Defendant’s counsel by telephone.

       23.     However, later in 2017, Plaintiff was presented with an opportunity to work with

a prospective franchisee in developing one or more Scooter’s Coffee® franchise locations in

Illinois, specifically in the south Chicago suburbs.

       24.     Plaintiff reached out to Defendant directly to disclose that Plaintiff was planning

to expand into the Chicagoland area.

       25.     On or about December 1, 2017, Defendant’s counsel sent Plaintiff’s counsel an

email objecting to Defendant’s plan to expand its use of its SCOOTER’S Marks into Illinois.

       26.     On or about December 7, 2017, counsel for Plaintiff spoke to Defendant’s counsel

regarding Plaintiff’s intention to expand its franchise system to Illinois. Plaintiff’s counsel asked

Defendant to define the geographic scope of its claimed common law rights in the SCOOTER’S

FROZEN CUSTARD mark. Defendant did not respond to Plaintiff’s inquiry.

       27.     Plaintiff’s counsel made two additional attempts to ascertain Defendant’s claimed

area of common law rights via separate emails to Defendant’s counsel on December 21, 2017

and May 10, 2018, but again received no response from Defendant.




                                                  6
      Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 7 of 13 PageID #:7



       28.     On or about July 11, 2018, Plaintiff’s counsel again emailed Defendant’s counsel

with a request to articulate the specific geographic area in which Defendant believed it had

common law rights. Defendant’s counsel responded on July 18, 2018, stating in part, “Suffice it

to say that our client objects to any use by your client of the ‘Scooter’s’ mark anywhere in the

Chicago area, where you claim your client is planning to open its new store(s), but this should

not be construed as any acquiescence that our client has no objection to your client using the

mark elsewhere in Illinois.”

       29.     On or about August 2, 2018, Plaintiff’s counsel wrote Defendant’s counsel yet

again requesting that Defendant specify the geographic scope of its alleged common law rights.

Defendant’s counsel responded on August 21, 2018, stating that he was conferring with his client

and would respond shortly. However, Defendant and its counsel never responded further.

       30.     On information and belief, Defendant continues to assert that Plaintiff’s use of the

SCOOTER’S Marks in the “Chicagoland area”, including in the south suburbs of Chicago where

Plaintiff intends to open its restaurant, will infringe Defendant’s common law rights in the

SCOOTER’S FROZEN CUSTARD mark.

       31.     Plaintiff denies that the geographic scope of Defendant’s common law rights

extends to the entire “Chicagoland area” and that Plaintiff’s use of the SCOOTER’S Marks in

Illinois, outside of the Roscoe Village/Lakeview neighborhoods, infringes or will infringe

Defendant’s limited common law rights.

              DEFENDANT FILES STATE TRADEMARK REGISTRATION

       32.     Upon information and belief, sometime in 2018, with full knowledge of Plaintiff’s

federal trademark registrations and nationwide priority in the SCOOTER’S Marks, Defendant




                                                 7
      Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 8 of 13 PageID #:8



filed an Illinois state trademark registration for the mark SCOOTER’S FROZEN CUSTARD and




Design,                        (Ill. Reg. No. 111864).

        33.     Illinois Reg. No. 111864 issued on June 7, 2018, more than ten years after

Plaintiff’s ‘069 Registration issued on February 13, 2007.

        34.     Defendant’s Illinois Reg. No. 111864 for the mark SCOOTER’S FROZEN

CUSTARD and Design is confusingly similar to Plaintiff’s long-standing and incontestable

federally registered SCOOTER’S Marks, through which Plaintiff has nationwide senior rights

outside of the Roscoe Village/Lakeview neighborhoods of Chicago.

        35.     Defendant filed its state application intentionally, willfully, fraudulently, and with

full knowledge of Plaintiff’s prior rights. Defendant did so specifically to cause Plaintiff harm.

                             COUNT I
 DECLARATORY JUDGMENT THAT PLAINTIFF’S ENTRY INTO ILLINOIS DOES
    NOT INFRINGE DEFENDANT’S COMMON LAW RIGHTS IN THE MARK
                   “SCOOTER’S FROZEN CUSTARD”

        36.     Plaintiff incorporates Paragraphs 1-35 as though fully set forth herein.

        37.     On information and belief, Defendant first used the common law mark

SCOOTER’S FROZEN CUSTARD at 1658 West Belmont Avenue, Chicago, IL 60657 on or

about June 19, 2003.

        38.     On or about February 13, 2007, the USPTO granted Plaintiff’s ‘069 Registration,

establishing Plaintiff’s constructive nationwide rights in its word mark SCOOTER’S as of June

25, 2004 (Plaintiff’s filing date).

        39.     On information and belief, between June 19, 2003 and June 25, 2004, Defendant’s

sole use of the mark SCOOTER’S FROZEN CUSTARD was in connection with its single store

located at 1658 West Belmont Avenue, Chicago, Illinois 60657.

                                                  8
      Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 9 of 13 PageID #:9



       40.     As a result of its limited use and advertising, Defendant’s common law rights in

the SCOOTER’S FROZEN CUSTARD mark are limited to the Roscoe Village/Lakeview

neighborhoods of Chicago, Illinois.

       41.     Plaintiff has a bona fide intention to use its SCOOTER’S Marks in Illinois outside

of the Roscoe Village/Lakeview neighborhoods of Chicago in connection with coffee house and

restaurant services, and with the sale of coffee, ice cream, and other related goods.

       42.     By claiming that Plaintiff would infringe Defendant’s trademark rights in

violation of the Lanham Act and related state trademark laws, Defendant has created an actual,

substantial, and immediate controversy between the parties, who have adverse legal interests that

warrants declaratory relief.

       43.     Plaintiff is entitled to, and hereby requests that the Court enter, a judgment

declaring that its use of the SCOOTER’S Marks in connection with coffee house and restaurant

services in Illinois, outside of the Roscoe Village/Lakeview neighborhoods of Chicago, Illinois,

does not infringe any trademark or other rights which Defendant claims to own, and that

Plaintiff’s use of its SCOOTER’S Marks in Illinois, outside of the Roscoe Village/Lakeview

neighborhoods of Chicago, Illinois, does not violate any other federal or state trademark laws,

including but not limited to the Trademark Act of 1946, as amended, 15 U.S.C. §§ 1051 et seq.


                             COUNT II
 CANCELLATION OF DEFENDANT’S STATE TRADEMARK REGISTRATION NO.
              111864 UNDER 765 ILL. COMP. STAT. 1036/45

       44.     Plaintiff incorporates Paragraphs 1-43 as though fully set forth herein.

       45.     Defendant owns Illinois state trademark Registration No. 111864 for the mark

SCOOTER’S FROZEN CUSTARD and Design for use in connection with “ice cream shop”

services.

                                                 9
    Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 10 of 13 PageID #:10



       46.     Defendant applied for an Illinois state trademark registration for its mark

SCOOTER’S FROZEN CUSTARD and Design after Defendant sent its first demand letter to

Plaintiff on January 24, 2017. Defendant’s Reg. No. 111864 issued on June 7, 2018.

       47.     At the time Defendant filed its trademark application, Defendant had knowledge

of Plaintiff’s SCOOTER’S Marks and federal trademark registrations, as well as of Plaintiff’s

intention to offer its goods and services in Illinois under Plaintiff’s SCOOTERS Marks.

       48.     At the time Defendant filed its trademark application, Defendant believed

Plaintiff’s goods and services sold under the SCOOTER’S Marks to be so closely related to

Defendant’s goods and services as to be likely to cause consumer confusion.

       49.     Upon information and belief, at the time Defendant filed its trademark

application, the Illinois trademark application required every applicant to declare under penalty

of perjury that “the statements made in the foregoing application are true, and that to his/her

knowledge no other person has registered the Mark, either federally or in this State, or has the

right to use the Mark either in the identical form thereof or in such near resemblance thereto as to

be likely, when applied to the goods or services of such other person, to cause confusion or to

cause mistake, or to deceive.” (emphasis added).

       50.     Upon information and belief, because every Illinois state trademark application

required the above sworn statement, Defendant declared under penalty of perjury that “to

[Defendant’s] knowledge no other person has registered the Mark, either federally or in this

State, or has the right to use the Mark either in the identical form thereof or in such near

resemblance thereto as to be likely, when applied to the goods or service of such other person, to

cause confusion or to cause mistake, or to deceive.”




                                                 10
    Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 11 of 13 PageID #:11



       51.      Defendant acted intentionally, willfully, and with the intent to deceive the Illinois

Secretary of State when it swore that it had no knowledge of any other person with a federal

trademark registration confusingly similar to Defendant’s SCOOTER FROZEN CUSTARD and

Design mark because if it had disclosed its knowledge of Plaintiff’s federal trademark

registrations, Defendant’s registration would not have issued pursuant to 765 ILCS 1036/10,

which states that a mark “shall not be registered if it . . . (f) consists of or comprises a mark

which so resembles a mark registered in this State of a mark of (sic) tradename previously used

by another and not abandoned, as to be likely, when used on or in connection with the goods or

services of the application, to cause confusion or mistake or to deceive.” (emphasis added).

       52.      On information and belief, the Illinois Secretary of State relied on Defendant’s

sworn statement in granting Defendant’s application for a state trademark registration because,

pursuant to 765 ILCS 1036/10, the Secretary of State would not have otherwise registered

Defendant’s mark.

       53.      Defendant’s registration was therefore granted improperly or otherwise obtained

fraudulently.

       54.      An Illinois state trademark registration may be cancelled if it is determined that

the registration was “granted improperly,” “obtained fraudulently,” when “the registered mark is

so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by

another person in the United States Patent and Trademark Office prior to the date of the filing of

the application for registration by the registrant hereunder, and not abandoned,” or when the

“circuit court shall find its cancellation on any ground.” See 765 Ill. Comp. Stat. 1036/45.

       55.      For the foregoing reasons, Defendant’s Reg. No. 111864 should be cancelled

under 765 Ill. Comp. Stat. 1036/45(c)3, 4 and 6 and (d).



                                                  11
    Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 12 of 13 PageID #:12



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for a judgement as follows:
          1.   Declaring, pursuant 22 U.S.C. § 2201, that Plaintiff’s use of the SCOOTER’S

Mark anywhere in the United States outside of the Roscoe Village/Lakeview neighborhoods of

Chicago, Illinois, does not infringe any federal or state trademark laws or other rights which

Defendant claims to own;

          2.   Cancelling Defendant’s Illinois State Trademark Registration No. 111864

pursuant to 765 ILCS 1036/45;

          3.   Enjoining Defendant from interfering with the use and federal registration of

Plaintiff’s SCOOTER’S Marks; and

          4.   Awarding Plaintiff such other and further relief as this court may deem just and

proper.

                                      Respectfully submitted,


Dated: June 6, 2019                   JACOVER LAW LLC

                                      By:    s/Aric S. Jacover
                                             Aric S. Jacover (IL Bar No. 6277709)
                                             990 Grove, Suite 402
                                             Evanston, IL 60201
                                             Phone: 312-569-0434
                                             aric@jacoverlaw.com

Dated: June 6, 2019                   GRAY, PLANT, MOOTY, MOOTY
                                       & BENNETT, P.A.

                                      By:    s/ Michael R. Gray
                                             Michael R. Gray* (MN Bar No. 175602)
                                             Ashley M. Bennett Ewald* (MN Bar No. 0388301)
                                             Molly R. Littman* (MN Bar No. 0398449)
                                             500 IDS Center
                                             80 South 8th Street
                                             Minneapolis, MN 55402

                                                12
Case: 1:19-cv-03763 Document #: 1 Filed: 06/06/19 Page 13 of 13 PageID #:13



                                  Phone: 612-632-3000
                                  Fax: 612-632-4444
                                  michael.gray@gpmlaw.com
                                  ashley.ewald@gpmlaw.com
                                  molly.littman@gpmlaw.com
                                  *Pro Hac Vice Application to be Submitted
                                  Attorneys for Scooters Coffee, LLC




                                    13
